Por ouANto el apelante adquirió la propiedad en contro-versia sujeta a una notificación de lis pendens debidamente inscrita, y
Por cuanto el apelante fue notificado formalmente de los procedimientos en la misma, de que ahora se queja y en vez de aprovechar la oportunidad que de tal modo se le ofrecía de comparecer ante esa corte, preferió esperar a que se dic-tara sentencia final para después atacar el procedimiento mediante certiorari en la corte de distrito, y
*951Por guaNto la cuantía envuelta es tan insignificante que si se lmbiera interpuesto la apelación contra la sentencia dictada por la corte municipal, no procedería una segunda apelación, y
Por ouaNto el alegato del apelante no contiene ningún señalamiento de error por separado como lo exige el regla-mento de esta corte y repetidamente se ha dicho en nume-rosas decisiones en los últimos años,
Por .tanto, se confirma la sentencia apelada.